Title: To George Washington from William Tew, 18 January 1790
From: Tew, William
To: Washington, George



Sir
Newport Rhode Island January 18th 1790

The General Assembly of this State at their Session held last Week, have agreed (at last) to Call a Convention Which is to Meet the first Monday in march Next, and as the matter is beyond a Doubt that they will Adopt the Constitution.
I have taken the Liberty to Address your Excellency Upon a Subject of Great Consequence to me tho very Small to your Excellency.
It is no Less than beging your Excellency to think of me When you appoint the Officers of the Customs in this State, or in other Words in this town. I do Not asspire to any Office higher than the Surveyor of this port, for fear of Interfering with Some more worthy Characters.
In the year 1775 I Was appointed a Captain in Col. Thomas Church’s Regt in 1776 I Went into Col. Hitchcocks And in the year 1777 I Went into Col. Israel Angells And Serv’d in Said

Regt untill the first Day of January 1781. So that I Servd Six Campaigns a Captain Which Was Perhaps the only Instance of the kind During the War. Seeing No Prospect of Promotion and was Liable to Be Commanded By a Very Large Number of Officers Who I had Commanded. Which mortification I had undergone too often before I took the opportunity Which Presented upon the New Arrangement of the on the first of January 1781, and Retird from the Service.
I have been in as many Actions as perhaps any officer that Was in the Service. Which Was No less than Six to Viz. on Long Island at Harlem heights at Princeton at Red Bank at Monmouth and at Springfield. And to prove my Attachment to your Excellency and Lady I Will Relate the following Circumstances, on the 9th of Feby 1776 Mrs Tew Was put to Bed With a fine Boy Who We had Christiand By the Name of George Washington[.] And on the 28th of October 1780 She Was again put to bed With a fine Daughter Who we had Christian’d By the name of Patty after your Excellencys Lady.
I know your Excellency is not Influenc’d in the Appointment of Officers By Such Matters as only Respect your Excellency And family, yet I know at Same time that it Does Not Make the Less Deserving of an Appointment.
I have a Large family to Support no Less than Seven Children and owing to the Mistaken Policy of the State for Some time Past the times are Bad.
I Belive my Character Stands fair. I think Col. Henry Sherburne who Lives But a few Doors from me, Will Give me the Character of an Honest Industrious Citizen. and Col. Jeremiah Olney Who Lives in Providence and Does me the Honour to Corespond With me at Least once a month, Will Say as Much or more in My favour.
If your Excellency in your Great Goodness Will take the Above into your Consideration and will Grant the Above or any Other favor of the kind that I May help Support a Most Amiable Woman And Seven fine Children, I will keep it in Everlasting Remembrance. I am With the Greatest Respect your Excellencys Most Obedient And Most Humble Servt

William Tew

